DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2018/109703 filed 10/10/2018.3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/17/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711148199.2 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
5.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “…wherein message formats of the first beam failure recovery request, the second beam failure recovery request and a designated report message are different from each other, the message type is determined by the base station in accordance with the message format of the report message”. The “message type” phrase lacks antecedent basis; also, it is unclear to the Examiner which message the “message type” refers to. The claim is therefore indefinite, and rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1 – 11, 13 – 14, 33 – 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘677 (3GPP TSG RAN WG2 #99 R2-1708677) in view of 3GPP ‘389 (3GPP TSG RAN WG1 Meeting 90bis R1-1718389).

Regarding claim 1, 3GPP ‘677 discloses subject matter related to beam recovery. Specifically, 3GPP ‘677 discloses a beam failure recovery request transmission method (beam recovery; see section 3), comprising: 
detecting, by user equipment (UE), whether each physical downlink control channel (PDCCH) beam of all PDCCH beams fails, wherein the all PDCCH beams are PDCCH beams configured by a base station for the UE to monitor (UE is configured by the network (i.e. gNB) to monitor multiple PDCCH beams for failure; see sections 2 - 3); 
3GPP ‘677 does not explicitly disclose the remainder of the claim.

3GPP ‘389 discloses subject matter relating to beam recovery. Specifically, 3GPP ‘389 discloses:
if the UE determines that a quantity of PDCCH beams that fail is within a preset range, transmitting, by the UE, a first beam failure recovery request to the base station, wherein the preset range is greater than 0 and less than a total quantity of the all PDCCH beams (UE can group beams into multiple CORESETs; when one CORESET (i.e. a subset of the beams greater than the whole) fails a beam recovery procedure is triggered incl. a measurement report and a recovery request; see section 2 n.b. Observation 1 and Proposal 1); 
if all CORESETs fail, a beam recovery procedure is triggered, incl. new beam identification and recovery request; see section 2 n.b. Observation 1 and Proposal 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ’677 with 3GPP ‘389 by incorporating the differential recovery procedures based on how many beams have failed. One of ordinary skill in the art would have found it obvious to do so, as having separate failure recovery procedures for cases when some or all of the beams have failed would provide a more responsive system. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 2, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein a reference signal of the each PDCCH beam is detected by the UE to determine whether the each PDCCH beam fails, and the reference signal is a beam failure detection reference signal, a reference signal for beam measurement in beam management, or a reference signal for channel state information (CSI) measurement (CSI-RS is used for beam monitoring; see section 2).

	Regarding claims 3 and 14, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses

	wherein the first beam failure recovery request is transmitted on a first uplink resource, the second beam failure recovery request is transmitted on a second uplink resource, the first uplink resource, the second uplink resource and a designated uplink resource are different from each other, and the designated uplink resource comprises uplink resources for transmitting a beam report and uplink resources for transmitting a CSI report (SR including recovery request and beam report on PUCCH; see section 3; the Examiner notes that the resources must be different, as different things are being sent on them).
	3GPP ‘677 does not explicitly disclose the second beam failure recovery request, or the CSI report.

	3GPP ‘389 discloses sending a second recovery request and a measurement (i.e. CSI) report on a PUCCH (in the event that all beams fail, recovery procedure is triggered; see section 2; measurement report (i.e. CSI) is sent on a PUCCH; see section 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ’677 and 3GPP ‘389 with 3GPP ‘389 by specifying that the second recovery report and CSI report are sent. One of ordinary skill in the art would have found it obvious to do so, as these need to be sent for the gNB to properly process the recovery. Further, doing so would have been a use of a technique 

	Regarding claim 4, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein at least one group of uplink resources is selected by the UE from the uplink resources for transmitting the beam report and the uplink resources for transmitting the CSI report in accordance with a first preset rule to transmit a beam failure recovery request to the base station, and the beam failure recovery request is the first beam failure recovery request or the second beam failure recovery request (report and recovery request is transmitted on the PUCCH; specific triggering conditions can be configured for when this happens; see section 3)

	Regarding claim 5, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein the first preset rule comprises: 
	selecting all the uplink resources for transmitting the beam report and/or all the uplink resources for transmitting the CSI report (beam report is transmitted; see section 3; the Examiner notes that when a signal is transmitted, all of the resources for transmitting that signal are used); or,
	 selecting closest available uplink resources from the uplink resources for transmitting the beam report and/or the uplink resources for transmitting the CSI report; or, 

	 selecting uplink resources whose signaling bit lengths are closest to a signaling bit length of the beam failure recovery request from the uplink resources for transmitting the beam report and/or the uplink resources for transmitting the CSI report; or, 
	selecting uplink resources whose indices meet a preset condition from the uplink resources for transmitting the beam report and/or the uplink resources for transmitting the CSI report.

	Regarding claims 6 - 7, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 does not explicitly disclose claims 6 - 7; however, 3GPP ‘389 discloses:
	wherein the second beam failure recovery request is transmitted by the UE to the base station through at least one of a physical uplink control channel (PUCCH) and a physical random access channel (PRACH) in accordance with a second preset rule (beam recovery request is transmitted on RACH; see section 3; the Examiner understands a preset rule to be e.g. the rule to transmit over the RACH).

	wherein the second preset rule comprises: 
	if a quantity of signaling bits of the second beam failure recovery request is greater than a first threshold, transmitting the second beam failure recovery request to the base station through the PUCCH, if the quantity of signaling bits of the second beam failure recovery request 
	if it is determined that the PUCCH is available currently, transmitting the second beam failure recovery request to the base station through the PUCCH, if it is determined that the PUCCH is unavailable currently, transmitting the second beam failure recovery request to the base station through the PRACH; or, 
	transmitting the second beam failure recovery request to the base station through the PUCCH and the PRACH (beam recovery request is transmitted on RACH; see section 3; the Examiner notes that transmitting via RACH is transmitting through the RACH and the PUCCH).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ’677 and 3GPP ‘389 with 3GPP ‘389 by specifying that the second recovery request is transmitted over the RACH. One of ordinary skill in the art would have found it obvious to do so, as if all the beams have failed (as would result in the second recovery request), then the PUCCH is not likely available, and the RACH is the most likely way to be able to connect to the gNB. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 8, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein the first beam failure recovery request comprises at least one of: 
report can include candidate PDCCH beams; see section 3)

	Regarding claim 9, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein a quantity of the downlink beams whose qualities meet the preset condition is configured by the base station for the UE (UE reports detected beams according to network (i.e. BS) configuration; see section 2).

	Regarding claim 10, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein the downlink beam whose quality meets the preset condition is determined by the UE through measuring a beam failure detection reference signal, a reference signal for beam measurement in beam management, or a reference signal for candidate beam identification (CSI-RS is used to measure candidate beams; see section 3)

	Regarding claim 11, 3GPP 677 and 3GPP ‘689 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘677 further discloses
	wherein the second beam failure recovery request comprises: 
request incl. candidate beams; see section 3); or, 
	the identifier of the candidate beam determined by the UE and quality information about the candidate beam.
	3GPP ‘677 does not discloses that this is the second recovery request.

	3GPP ‘389 discloses a second recovery request (see section 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ’677 and 3GPP ‘389 with 3GPP ‘389 by specifying that the candidate beams are sent on the second recovery request. One of ordinary skill in the art would have found it obvious to do so, as this would allow the UE and gNB to figure out which beam is best to use next. 

	Regarding claim 13, 3GPP ‘677 discloses a beam failure recovery request reception (beam recovery; see section 3) method, comprising: 
	receiving, by a base station, a report message from user equipment (UE) (UE sends report and request to gNB; see sections 2 - 3);
	determining, by the base station, a message type of the report message in accordance with the report message (UE sends report and request to gNB; see sections 2 – 3; the Examiner understands that these are being sent with the understanding that the gNB will receive and understand them (i.e. determine which type they are));


	3GPP ‘389 discloses:
	wherein the message type comprises a first beam failure recovery request transmitted by the UE to the base station when a quantity of physical downlink control channel (PDCCH) beams that fail is within a preset range (UE can group beams into multiple CORESETs; when one CORESET (i.e. a subset of the beams greater than the whole) fails a beam recovery procedure is triggered incl. a measurement report and a recovery request; see section 2 n.b. Observation 1 and Proposal 1);  and a second beam failure recovery request transmitted by the UE to the base station when all PDCCH beams fail, the preset range is greater than 0 and less than a total quantity of the all PDCCH beams, and the first beam failure recovery request is different from the second beam failure recovery request (if all CORESETs fail, a beam recovery procedure is triggered, incl. new beam identification and recovery request; see section 2 n.b. Observation 1 and Proposal 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ’677 with 3GPP ‘389 by incorporating the differential recovery procedures based on how many beams have failed. One of ordinary skill in the art would have found it obvious to do so, as having separate failure recovery procedures for cases when some or all of the beams have failed would provide a more responsive system. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme 

	Regarding claim 33, 3GPP ‘677 discloses User equipment (UE), comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program (UE; see section 2; the Examiner understands a UE to comprise the listed features), to implement the following steps
detecting whether each physical downlink control channel (PDCCH) beam of all PDCCH beams fails, wherein the all PDCCH beams are PDCCH beams configured by a base station for the UE to monitor (UE is configured by the network (i.e. gNB) to monitor multiple PDCCH beams for failure; see sections 2 - 3); 
3GPP ‘677 does not explicitly disclose the remainder of the claim.

3GPP ‘389 discloses subject matter relating to beam recovery. Specifically, 3GPP ‘389 discloses:
if the UE determines that a quantity of PDCCH beams that fail is within a preset range, transmitting, by the UE, a first beam failure recovery request to the base station, wherein the preset range is greater than 0 and less than a total quantity of the all PDCCH beams (UE can group beams into multiple CORESETs; when one CORESET (i.e. a subset of the beams greater than the whole) fails a beam recovery procedure is triggered incl. a measurement report and a recovery request; see section 2 n.b. Observation 1 and Proposal 1); 
if all CORESETs fail, a beam recovery procedure is triggered, incl. new beam identification and recovery request; see section 2 n.b. Observation 1 and Proposal 1).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ’677 with 3GPP ‘389 by incorporating the differential recovery procedures based on how many beams have failed. One of ordinary skill in the art would have found it obvious to do so, as having separate failure recovery procedures for cases when some or all of the beams have failed would provide a more responsive system. Further, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claim 34, 3GPP ‘677 discloses a base station, comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement steps of the beam failure recovery request reception method according to claim 13 (gNB; see section 2; the Examiner understands a gNB to have the listed features).

	Regarding claim 35, 3GPP ‘677 discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor, to implement steps of the beam failure recovery request transmission method according to claim 1 (UE; see section 2; the Examiner understands a UE to have the listed features).

	Regarding claim 37, 3GPP ‘677 discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor, to implement steps of the beam failure recovery request transmission method according to claim 1 (gNB; see section 2; the Examiner understands a gNB to have the listed features).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1) Xia – US 20190053294 A1 – BFR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464